DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 11/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
2.	Applicant’s amendment filed on 11/08/2021, has been entered and carefully considered.  Claims 1 and 11 are amended, claims 3-5, 7-10, 13-15, 17-24 have been canceled.  Claims 1-2, 6, 11-12, and 16 are currently pending.
	 
Response to Arguments
3.	Applicant’s arguments, filed on 11/08/2021, regarding claim 1 have been fully considered but they are not persuasive.
	Applicant argues (1) Malkamaki does not disclose “identify at least one of a data congestion, a buffer overflow, or a radio link failure (RLF); in case that the data congestion is identified, generate, by an adaptation (ADAP) entity, first type control data to control the data congestion; in case that the buffer overflow is identified, generate, by the ADAP entity, second type control data to control the buffer overflow; in case that the 
	Regarding the first argument, claim 1 recites identify at least one of a data congestion, a buffer overflow, or a radio link failure (RLF); 
Examiner notes, the claim term “at least one of” is interpreted as an alternative form; thereby, only one of the radio link failure cases need be taught in a reference to meet the limitation of the claim. 
Malkamaki [0041-0046] Fig. 4, a network entity (NE) 420 (i.e., IAB node)  experiences a network congestion and/or radio link blockage and/or other radio link failure, and uplink data cannot be forwarded on any possible link may trigger an adaptation layer to generate an end-to-end adaptation layer status report. [0036, 0038, 0041-0046, 0094] In the case of network congestion, the trigger may cause the NE 420 to generate at least one adaptation layer status report including radio link control status report (i.e. control data), indicating unsuccessful delivery, for example, maximum number of transmission was reached based on the network congestion, and in the case of radio link failure (RLF), the trigger may cause the NE 420 to generate at least one adaptation layer status report including radio link control status report (i.e. control data), indicating unsuccessful delivery, for example, maximum number of transmission was reached based on the radio link failure. Furthermore, as describes in the applicant’s 

Regarding the second argument, Examiner notes, applicant specification Fig. 1D describes the IAB node includes ADAP layer, PDCP layer, RLC layer, MAC layer and PHY layer. However, that does not mean that the ADAP entity generate the control data to control the data congestion. Based on the applicant’s specification [0022] describes the method may include the PDCP layer via third RLC layer bypassing the ADAP layer and process a RRC message control message. [0258-0259, 0268]  “when buffer overflow occurs, in a wireless node, a parent IAB node is changed, or a wireless link is disconnected, a separate control message (for example, an RRC message) requesting a data loss recovery procedure may be used”, and describes “procedure in PDCP configuration information (for example, pdcp-config) of a control message (for example, an RRC message or an upper layer message).Thus, the control message for the buffer overflow is generated by the PDCP layer, not the ADAP layer.
Sharma [0012, 0067] describes if the transmission buffer in SeNB runs out because too much data is pushed to the SeNB transmission buffer (buffer overflow), the transmission delay is increased (data congestion). The PDCP entity of the MeNB becomes responsible for routing PDCP PDUs towards the SeNB for transmission. 
This means that the PDCP layer of the MeNB control the buffer overflow by using PDCP control data. [0071-0072, 0076, 0081, 0086] Fig. 3 shows the MeNB and the SeNB are configured with a controller 57, control module 63 and dual connectivity module . 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 6, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Malkamaki et al. (PG Pub. US 2020/0015147), hereinafter Malkamaki, in view of Sharma et al., (US 2018/0035436), hereinafter Sharma, and further in view of Shi et al., (US 2020/0252853), hereinafter Shi.
Regarding Claim 1, Malkamaki teaches An Integrated Access Backhaul (IAB) node comprising: a transceiver; and a controller coupled with the transceiver ([Para. 0051-0052] Fig. 8 illustrates an example of an IAB node includes processor coupled with transceiver),
Configured to: identify at least one of a data congestion, a buffer overflow, or a radio link failure (RLF) ([Para. 0041-0046] Fig. 4, a network entity (NE) 420 (i.e., IAB node) may experience a network congestion and/or radio link blockage and/or other radio link failure, and uplink data cannot be forwarded on any possible link); In case that the data congestion is identified, generate, by an adaptation (ADAP) entity, first type control data to control the data congestion 
Examiner notes, the claim term “at least one of” is interpreted as an alternative form; thereby, only one of the radio link failure cases need be taught in a reference to meet the limitation of the claim. 
 ([Para. 0041-0046, 0094] In the case of network congestion, the trigger may cause the NE 420 to generate at least one adaptation layer status report including radio link control status report (i.e. control data), indicating unsuccessful delivery, for example, maximum number of transmission was reached based on the network congestion); in case that the RLF is identified, generate, by the ADAP entity, third type control data to control the RLF ([Para. 0036, 0038, 0041-0046, 0094] in the case of 
Malkamaki does not explicitly disclose in case that the buffer overflow is identified, generate, by the ADAP entity, second type control data to control the buffer overflow, wherein the ADAP entity is configured to receive data from at least one first radio link control (RLC) channel, and map the data into a least one second RLC channel based on a Quality of Service (QoS).
Sharma teaches in case that the buffer overflow is identified, generate, by the ADAP entity (interpreted as generated by PDCP entity), second type control data to control the buffer overflow 

([Para. 0012, 0067] describes if the transmission buffer in SeNB runs out because too much data is pushed to the SeNB transmission buffer (buffer overflow), the transmission delay is increased (data congestion). The PDCP entity of the MeNB becomes responsible for routing PDCP PDUs towards the SeNB for transmission. 
This means that the PDCP layer of the MeNB control the buffer overflow by using PDCP control data. [Para. 0071-0072, 0076, 0081, 0086] Fig. 3 shows the MeNB and the SeNB are configured with a controller 57, control module 63 and dual connectivity module including PDCP layer (i.e., integrated access backhaul, or IAB) to control communication between the MeNB and SeNB by exchanging control signaling). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of adaptation layer of an IAB node generate RLC control data from Malkamaki, and generate and send control data between IAB node from Sharma to improve the coverage and increase system throughput.
The combination of Malkamaki and Sharma does not disclose wherein the ADAP entity is configured to receive data from at least one first radio link control (RLC) channel, and map the data into a least one second RLC channel based on a Quality of Service (QoS).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of adaptation layer of the back-haul nodes controlling data flows from Malkamaki and Sharma and mapping RLC channel based on QoS from Shi to improve service quality to the adaptation layer.
Regarding Claim 6, the combination of Malkamaki and Sharma does not disclose wherein the controller is configured to: configure a signal radio bearer (SRB) connecting to packet data convergence protocol (PDCP) layer via a third RLC layer bypassing the ADAP entity; and process a radio resource control (RRC) message via the SRB.
Shi teaches wherein the controller is configured to: configure a signal radio bearer (SRB) connecting to packet data convergence protocol (PDCP) layer via a third RLC layer bypassing the ADAP entity; and process a radio resource control (RRC) message via the SRB. ([Para. 0102-0106, 0136, 0157, 0170, 0261, 0294, 0296] Fig. 11 shows a control plane protocol stack architecture includes an RRC layer, a PDCP layer, an RLC layer, a MAC layer, and a PHY layer from top to bottom. For example, an RRC message sent by the terminal device to the base station or sent by the base station to the terminal device is carried on an SRB between the RN 1, the RN 2, and the RN 3 for transmission without the ADAP layer as shown in Fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of adaptation layer of the back-haul nodes controlling data flows from Malkamaki and Sharma and mapping RLC channel based on QoS from Shi to improve service quality to the adaptation layer.

Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1 above.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6 above.

5.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Malkamaki in view of Sharma and Shi as applied to claims 1 and 11 respectively above, and further in view of Yi et al. (PG Pub. US 2018/0014313), hereinafter Yi.
Regarding Claim 2, the combination of Malkamaki and Sharma does not disclose wherein the controller is configured to: identify at least one data radio bearer (DRB) corresponding to at least one user equipment (UE); group the at least one identified DRB based on a predetermined configuration; and map the grouped DRBs to the at least one new RLC channel.
Shi teaches wherein the controller ([Para. 0335-0356] Fig. 25, shows the first device may be a relay device [0107] includes processor 120), is configured to: identify at least one data radio bearer (DRB) corresponding to at least one user equipment (UE) ([Para. 0096, 0312] The adaptation layer is used to add or identify an identifier of the terminal device and an identifier of a data radio bearer DRB mapping data of the terminal. After receiving the data frame via RLC layer (first RLC) from the RN2 as shown in a line identified by 3, the adaptation layer of the RN3 identifies the radio bearer information (DRB ID) corresponding to data for transmission to the terminal device indicated by DRB ID information [0279]).

Yi teaches group the at least one identified DRB based on a predetermined configuration; and map the grouped DRBs to the at least one second RLC channel ([Para. 0009-0012, 0049-0055, 0085-0087, 0091] Fig. 5 shows a LTE protocol architecture for the downlink, where radio bearers for the downlink IP packets are concatenated at the RLC layers into RLC logical channel configured for a terminal. Multiple radio bearer may be configured as radio bearer groups (RBGs) and select a RBG for mapping to at least a logical channel in logical channel group (LCG) based RBG ID provide by eNB. For example, the predetermined rule may be at least one of: selecting a RBG having a logical channel with the highest logical channel priority).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching from Malkamaki, Sharma, Shi and the teaching of the mapping grouped radio bearers to logical channel from Yi to improve service quality, and expand and improve coverage and system capacity.

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190098520, Kim et al. discloses Method for managing radio resources in communication system and apparatus for the same.
US 20170318589, Neguset al. discloses Radio with antenna array and multiple rf bands.
US 20190372887, Majmundar et al. discloses Lossless data delivery at route changes in wireless radio networks.

 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413